     Case 2:20-cv-02167-JEM Document 25 Filed 03/25/21 Page 1 of 1 Page ID #:998



 1

 2

 3                                                                 JS-6
 4

 5

 6

 7

 8

 9                    UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11
                                             )
12   ALBERTO CASILLAS,                       )    Case No. CV 20-2167-JEM
                                             )
13                    Petitioner,            )
                                             )    JUDGMENT
14              v.                           )
                                             )
15   GEORGE JAIME, Warden,                   )
                                             )
16                    Respondent.            )
                                             )
17

18        In accordance with the Memorandum Opinion and Order filed concurrently herewith,
19        IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.
20

21   DATED: March 25, 2021                              /s/ John E. McDermott
                                                       JOHN E. MCDERMOTT
22                                               UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
